Citation Nr: 0432474	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 
2001, for a grant of service connection for bilateral hearing 
loss, to include the issue of whether there was clear and 
unmistakable error (CUE) in a February 1946 rating decision.  

2.  Entitlement to service connection for trench foot (frozen 
feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted service connection 
for bilateral hearing loss and assigned an initial 10 percent 
evaluation, effective July 23, 2001.  The veteran perfected 
an appeal to the Board challenging the effective date 
assigned by the RO for service connection for bilateral 
hearing loss.

In June 2003, the veteran, represented by Veterans of Foreign 
Wars, testified at a hearing held before a hearing officer at 
the RO.  Thereafter, in June, the veteran, again represented 
by Veterans of Foreign Wars, testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge (formerly 
known as an Acting Member of the Board).  

The issue of entitlement to service connection for residuals 
of frozen feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1946 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss; later that month, the veteran was provided notice of 
the February 1946 rating decision and of his appellate 
rights, but did not appeal this determination.

2.  The correct facts, as they were known at the time, were 
accurately reported, and the statutory or regulatory 
provisions extant at the time, were correctly applied.

3.  There was a tenable evidentiary basis to support the RO's 
February 1946 rating decision denying service connection for 
bilateral hearing loss.

4.  The veteran's application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
was received by VA on July 23, 2001.

5.  In a rating decision dated in June 2002, the RO granted 
service connection for bilateral hearing loss, effective July 
23, 2001, the date of receipt of the application to reopen 
the service connection claim.


CONCLUSIONS OF LAW

1.  The RO's February 1946 rating decision that denied 
service connection for bilateral hearing loss was not clearly 
and unmistakably erroneous and it became final.  38 U.S.C.A. 
§§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2004).

2.  The February 1946 unappealed rating decision denying the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 31, 
1957.  

3.  The criteria for an effective date earlier than July 23, 
2001, for a grant of service connection for bilateral hearing 
loss, have not been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25179 (2004).  The claim resulting in the instant 
appeal was filed in July 2001, and in December 2001, the RO 
issued the veteran a "VCAA" letter that advising him of the 
criteria for necessary to reopen and substantiate a claim of 
service connection, which satisfies VA's duty to notify under 
the VCAA.  See VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004).

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  Moreover, with 
respect to the CUE aspect of the veteran's claim, the Court 
has held that VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See Sorakubo v. 
Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  As discussed 
below, the Board has determined that the veteran is not 
entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that he has not been prejudiced 
by the RO's failure to provide him an appropriate VCAA 
notice.

Background and Analysis

In his statements and testimony, the veteran essentially 
argues that service connection for bilateral hearing loss is 
warranted prior to July 23, 2001, because he has this 
disability since service.  In support, he maintains that 
everyone who knew him at the time of his separation from 
service knew that he had hearing loss; in this regard, the 
Board acknowledges that there is lay evidence of record 
supporting that assertion, although it was submitted in 
connection with his July 23, 2001, application to reopen a 
claim of service connection and thus was not of record at the 
time of the February 1946 RO denial.  

Further, the veteran points out that VA authorized him to 
obtain private care for this condition, and highlights a May 
1946 RO letter that reflects VA advised him to seek treatment 
from a Dr. V. T. Churchman, Jr., and that he in fact was seen 
by that examiner for several months.  Accordingly, he 
contends that the February 1946 rating action denying him 
service connection was clearly and unmistakably erroneous 
because in authorizing treatment VA was acknowledging that he 
had the condition for which it had denied service connection, 
and it did so on the basis that the condition was not shown 
by the evidence of record.

As the veteran acknowledges, the service medical records are 
negative for any complaint, finding or diagnosis of impaired 
hearing, and no private records dated shortly after his 
discharge reflect that he was diagnosed as having this 
condition.  In fact, the earliest medical evidence showing 
that the veteran had bilateral hearing loss for VA 
compensation purposes is dated subsequent to July 23, 2001, 
the effective date of service connection.

The record reflects that in a February 1946 rating decision, 
the RO denied service connection on the ground that there was 
no evidence indicating that the veteran was shown to have 
hearing loss.  The RO notified the veteran of the 
determination and of his appellate rights, but he did not 
appeal, and thus in the absence of a finding of CUE, the 
determination is final.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936, to December 31, 1957.

In this regard, in his statements and June 2003 RO testimony, 
the veteran acknowledged that he received the RO's notice 
denying him service connection for bilateral hearing loss in 
February 1946.  In addition, his representative has conceded 
this point.  The Board notes that this is consistent with the 
evidence of record, but that at the June 2004 Board hearing, 
the veteran reported that he had never been advised that his 
bilateral hearing loss claim had been denied in February 
1946.  In light of the foregoing, the Board concludes that he 
was.

The record discloses that the veteran's reopened claim of 
entitlement to service connection for bilateral hearing loss 
was received on July 23, 2001, and that in a June 2002 rating 
decision, the RO granted service connection for bilateral 
hearing loss effective July 23, 2001, the date of receipt of 
the reopened claim.  

With regard to the CUE aspect of the veteran's claim, the 
Board notes that the Court has stated that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to 
prove the existence of clear and unmistakable error, a 
claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision); Hines v. 
Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Cook v. Principi, 318 F. 3d 1334, 1344-
47 (Fed. Cir. 2002) (en banc); Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.  
The Board finds, however, that because the record does not 
show that the veteran was diagnosed as having hearing loss at 
the time of the February 1946 RO adjudication, there was a 
tenable basis for its determination denying his claim of 
service connection for this condition.  As such, the RO 
rating decision was not clearly and unmistakably erroneous.  
Bustos; Hines.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which was received by VA on July 23, 2001.

In reaching this determination, the Board notes that because 
the veteran's bilateral hearing loss had its onset in 
service, service connection was established.  It does not 
follow, though, that because service connection is warranted 
that the effective date of service connection be the day 
following service, because doing so would render meaningless 
many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Indeed, in Meeks v. West, 216 F.3d 1363, (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), in an analogous context, stated in 
that case that the veteran "conflate[d] what are in fact two 
distinct issues, involving separate inquiries:  the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is 
entitled."  Id. at 1366.  

Because as the veteran himself concedes that he did not 
appeal the February 1946 rating decision denying service 
connection for bilateral hearing loss, and since the Board 
has determined that the RO's February 1946 rating decision 
was not clearly and unmistakably erroneous, as the reopened 
claim was received by VA on July 23, 2001, VA is precluded by 
law from granting an effective date of service connection 
prior to that date.

In denying the veteran's claim, the Board does not wish in 
any way to diminish the veteran's heroic and well-decorated 
World War II combat service, for which he was awarded the 
Purple Heart Medal.  The Board is sympathetic to the 
veteran's claim, but notes that it is without authority to 
grant it on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).


ORDER

An effective date of service connection for bilateral hearing 
loss, prior to July 23, 2001, is denied.


REMAND

In a January 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of frozen feet.  An April 2004 communication from 
the veteran's United States Senator, which was received at 
the RO later that month, reflects that the veteran expressed 
his dissatisfaction with VA's January 2004 determination.  
The veteran has also subsequently submitted additional 
medical evidence in support of this claim.  The Board accepts 
the April 2004 communication as a Notice of Disagreement 
(NOD) pursuant to 38 C.F.R. § 20.201 (2004).  To date, 
however, the RO has not issued him a Statement of the Case 
(SOC) with respect to this claim.  Under these circumstances, 
the Board has no discretion and is obliged to remand this 
issue to the RO for the issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. at 240-41; 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).




In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to the denial of his claim for 
service connection for the residuals of 
frozen feet, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



